PCIJ_AB_53_EasternGreenland_DNK_NOR_1933-04-05_JUD_01_ME_03_FR.txt. 97

OPINION DISSIDENTE DE M. VOGT

La Saga raconte que Gunnbjérn Ulvsson, qui, vers goo,
quitta la Norvège pour l’Islande, fut emporté vers l’ouest par
la tempête. Il vit une grande terre et quelques îles à l’ouest
et réussit ensuite à atteindre l'Islande. Plus tard, deux habi-
tants de l'Islande partirent à la recherche des îles observées
par Gunnbjérn et, suivant la Saga, ils auraient trouvé le
Groénland et y auraient passé Vhiver.

Cependant, on regarde généralement Eirik Raude (Eric le
Rouge) comme celui qui découvrit le Groénland; il était né
en Norvège vers 950 et partit pour l'Islande vers 970. Vers
980, il alla au Groënland. Il trouva la terre habitable du sud-
ouest, y passa trois hivers et visita la côte de l’ouest, du cap
Farvel jusque très loin vers le nord. C’est lui qui nomma le
pays « Groënland ».

En 984, Eirik Raude commença la colonisation sur la côte
sud-ouest. Les habitants de l'Islande qui l’accompagnaient
étaient d’origine norvégienne récente, l'Islande ayant été
colonisée par les Norvégiens à partir de 870. Il n’est pas facile
de fixer la date à partir de laquelle on peut dire que l'Islande
est devenue un Etat distinct. Durant la période qui suivit,
l'immigration au Groénland se poursuivit d'Islande et de
Norvège.

Les communications du Groénland avec l'étranger étaient
dirigées en partie vers l'Islande, mais surtout vers la Norvège,
d'où provenaient les marchandises dont les colons avaient
besoin.

En 1261, les Groënlandais se donnèrent librement au roi de
Norvège, et le roi promit d'entretenir une navigation régulière
à destination des colonies au Groënland.

Cette navigation régulière, qui était une condition essentielle
pour les Groënlandais, cessa en 1410 et, dans leur isolement,
les colons succombèrent, au cours du xvme siècle, sous la
rigueur de la nature et sous les attaques des Esquimaux
aborigènes venant du Nord, qui détruisirent les colonies.

Pendant les siècles suivants, un certain nombre d’expé-
ditions partirent pour le Groénland, mais aucune relation
réguliére ne fut établie ni aucune colonisation entreprise.

Ce ne fut qu’au commencement du xvirime siècle que les
rapports réguliers furent rétablis avec le Groénland, aprés que
le pasteur norvégien Hans Egede eut réussi à créer la Com-
pagnie groënlandaise de Bergen. En 1723, dans le privilège
octroyé à ladite compagnie, le roi de Norvège et de Danemark

79
98 OPINION DISSIDENTE DE M. VOGT

exprima son intention de rétablir les anciens rapports commer-
ciaux entre la Norvège et « le pays de Groënland appartenant
à Notre Royaume de Norvège » Hans Egede partit pour le
Groënland en 1721 et, la même année, y fonda la première
colonie. Ceci fut le commencement de la deuxième colonisation
norvégienne du Groënland, qui s’étendit graduellement au cours
du xvirrme siècle. Les colonies ainsi créées restèrent possessions
de la Norvège jusqu’en 1814, lorsque le roi de Danemark et
de Norvège, par le Traité de Kiel, céda au roi de Suède le
royaume de Norvège, — « la Groénlande, les isles de Ferrôe et
l'Islande non comprises ».

Le Traité de Kiel fut conclu le 14 janvier et les instru-
ments de ratification échangés le g février 1814. Par une lettre
ouverte du 18 janvier 1814, le roi Frédéric VI délia ses sujets
norvégiens de leur serment de fidélité. La Norvège soutint que
ce fut par cet acte que son union avec le Danemark fut
dissoute. Le peuple norvégien ne reconnaissait pas le Traité de
Kiel comme obligatoire pour lui; il jugeait qu’il n’était pas
dans le pouvoir d’un roi de céder une nation, contre la
volonté de celle-ci, à un autre roi. Ainsi, le peuple norvégien
prit pour lui-même sa souveraineté complète. Une union entre
la Norvège et la Suède fut conclue le 4 novembre 1814. Le
10 du même mois, le ministre des Affaires étrangères de Suède
écrivit ce qui suit dans des instructions aux représentants
diplomatiques de la Suède à l'étranger: «Ce n’est pas aux
stipulations du traité de Kiel, mais à la confiance de la
nation norvégienne que nous devons la réunion de la Norvège
à la Suède. »

*

La question principale, dans l'affaire actuellement devant la
Cour, est celle de la souveraineté danoise sur le territoire en
litige, question qui a généralement été présentée pendant la
procédure sous la forme suivante: souveraineté du Danemark
sur le Groënland tout entier.

En abordant cette question, il faut tout d’abord étudier les
conséquences juridiques des démarches faites de 1915 à Ig2I
par le Gouvernement danois auprès des diverses Puissances.

La manière de voir du Gouvernement danois dans la ques-
tion de la souveraineté danoise fut définie dans un rapport,
du ret août 1916, fait à S. M. le roi de Danemark par son
ministre des Affaires étrangères. Dans ce rapport, il est dit:
« JL me semble enfin être de grande importance que les
États-Unis d'Amérique ont offert de donner simultanément
avec la signature d’une convention éventuelle [relative aux
Antilles danoises}] une déclaration officielle portant que le
Gouvernement des États-Unis d'Amérique ne s’opposera pas
à ce que la souveraineté du Gouvernement danois soit étendue

80
99 OPINION DISSIDENTE DE M. VOGT

à comprendre le Groénland tout entier, mesure par laquelle il
sera créé un appui précieux pour le développement et le main-
tien futur des intérêts danois dans la possession en question. »

Dans les écritures, on trouve les expressions employées par
le Danemark vis-à-vis des gouvernements étrangers pour obte-
nir l'extension de. la souveraineté danoise sur tout le Groën-
land. Ces expressions varient. Dans les instructions du 2 mars
1920, données par le ministre des Affaires étrangères danois,
il est dit: « Il serait désirable que le Gouvernement danois
puisse étendre sa sollicitude, par sa souveraineté, au Groën-
land tout entier. » Par cette expression, le Gouvernement
danois a indiqué pour ainsi dire la raison matérielle de sa
démarche. L'idée formelle est énoncée dans les mots suivants :
« Ayant reçu cette déclaration [des Etats-Unis d'Amérique],
il [le Gouvernement danois] s’est proposé de chercher à
obtenir également la reconnaissance par d’autres Puissances de
la souveraineté du Danemark sur le Groënland », et encore:
« Je vous prie donc de chercher à obtenir .... que le Gou-
vernement italien [britannique, etc.] reconnaisse officiellement
la souveraineté du Danemark sur le Groënland tout entier. »
Dans ces mêmes instructions, le Gouvernement danois informe
ses ministres à l'étranger qu’« une prise de possession effective
au nom du Danemark » a été effectuée à l'égard d’un certain
district au Groënland qui avait été « en dehors des districts
jusque-là soumis à l'administration danoise », et encore « qu’une
prise de possession formelle du Groënland dans sa totalité
n’a pas eu lieu ». Une instruction du 12 juillet 1919, donnée
par le ministre danois des Affaires étrangères au ministre
de Danemark à Oslo, contient la phrase suivante: « Je vous
prie cependant ! de faire ressortir, au cours de la conversation,
que le Gouvernement danois s’est attaché, depuis un certain
nombre d’années, à obtenir la reconnaissance par l’ensemble des
Puissances intéressées de la souveraineté du Danemark sur
tout le Groënland et qu'il a l’intention de poser la question
à ladite Commission » (à Paris).

Toutes ces expressions traduisent la même idée, à savoir que
le Danemark ne possédait pas jusque-là la souveraineté sur
le Groënland tout entier. Les parties du Groënland qui n’ont
pas été soumises à l'administration danoise pour le Groén-
land et à l'égard desquelles une prise de possession effective
ou même formelle n’a pas eu lieu, ne peuvent pas être regar-
dées comme soumises à la souveraineté danoise. C’est pourquoi
les notes envoyées par les ministres de Danemark ayant reçu
de telles instructions emploient tout ensemble des expressions
telles que « étendre à tout le Groënland sa souveraineté »,

1 Le texte danois est ainsi conçu: «De bedes imidlertid under samtalen
fremh@ve.... » .

81
100 OPINION DISSIDENTE DE M. VOGT

« étendre sa sollicitude, par sa souveraineté, au Groénland tout
entier », ou « extension de la souveraineté du Danemark sur
l’ensemble du Groénland ». On ne trouve aucun renseignement
quant a une réprimande ou a une rectification adressée aux
ministres de Danemark à l'étranger qui, donnant suite aux
instructions, se sont servis des expressions « étendre », ou
« extension de », « la souveraineté danoise ». En réalité, ces
ministres n’ont fait que donner une expression exacte à l'idée
contenue dans les instructions mêmes. La dernière note est
celle de janvier 1927 au Gouvernement norvégien. On y lit:
« Le Gouvernement danois comptait d'autre part qu’une
extension de la souveraineté du Danemark sur l’ensemble
du Groënland ne rencontrerait pas non plus de difficultés de
la part du Gouvernement norvégien. » Cette référence à la
demande présentée verbalement en 1919 n'indique aucune
réserve au regard de l'expression « extension de la souverai-
neté ».

En décembre 1915 déjà, le ministre de Danemark à
Washington, dans une note au secrétaire d’État des Etats-Unis,
parla de « l’extension de la sollicitude du Danemark et de sa
souveraineté à l’ensemble du Groënland », et le ministre de
Danemark à Paris employait, dans sa note au Gouvernement
français en 1920, les mots: « étendre à tout le Groënland sa
souveraineté ».

Si le Gouvernement danois avait eu l’idée que de pareilles
expressions n'étaient pas correctes, il aurait sans doute pris
grand soin de mettre en garde ses ministres à l’étranger contre
l'usage des mots qui ont été cités plus haut.

Les réponses des gouvernements auxquels le Danemark
s'était adressé indiquent aussi pour la plupart que ces gouver-
nements se rendaient compte qu'il s'agissait d’une extension
future de la souveraineté danoise. On peut aussi renvoyer à
l’histoire des négociations dano-américaines au sujet de Ja vente
des Antilles, telles qu’elles sont relatées par Charles Callan
Tansill dans un ouvrage récent: The Purchase of the Danish
West Indies.

Certes, le Gouvernement danois avait à plusieurs occasions,
pendant le xixme siècle, exprimé au Danemark la conviction
que le Danemark avait la souveraineté sur tout le Groénland.

Toutefois, au cours du même siècle, il y a eu assez d'exemples
d'actes et de déclarations officiels qui prouvent une conviction
contraire. Ainsi: l'expédition Graah (1829-1830), qui agit « sur
les instructions du roi », les expéditions Holm (1883-1885) et
Ryder (r801-1892), organisées par l’État danois, étaient toutes
sous le commandement des officiers de la Marine royale danoise,
et elles prirent toutes les trois des terrains sur la côte orien-
tale en possession au nom du roi. Ces occupations formelles

82
IOI OPINION DISSIDENTE DE M. VOGT

n'avaient pas de conséquences juridiques, mais montrent bien
que -le Gouvernement danois n'était pas convaincu qu’il possé-
dait la souveraineté sur le Groénland tout entier. Cette concep-
tion fut aussi exprimée par le ministre danois de la Marine à
une séance au Folketing pendant la session de 1880-1881,
lorsqu'il parla de l'exploration de la côte orientale du Groën-
land. Le ministre dit: «Il est bien naturel qu’une étendue
de côte située si près de colonies appartenant à la Couronne
danoise, soit explorée sur l'initiative danoise... »

L'expédition Holm avait été préparée par la Commission
pour l'exploration du Groénland. Cette Commission écrivit
au ministère de la Marine au sujet des recherches que devait
faire le Danemark « quand il s’agit de territoires qui, en
partie sont soumis à l'État danois, en partie confinent aux
précéderits ». Le Gouvernement suivit le conseil de la Com-
mission; rien ne montre qu'il n’accepta pas l'argumentation
précitée.

Dans un rapport soumis au roi de Danemark par le
ministre de l'Intérieur à l’occasion de la concession Tayler,
octroyée en 1863, le ministre souligna que personne ne
contestait la souveraineté danoise sur la côte orientale du
Groënland. Dans le même rapport, il est également souligné que
M. Tayler « s'engage à prendre en possession au nom de
Votre Majesté toute nouvelle partie de la côte à laquelle
pourrait s'étendre l’expédition.... ». La concession même sti-
pule que « tout établissement .... sera placé sous la souve-
raineté de la Couronne danoise... ».

Tl n'est pas possible de trouver dans de telles contra-
dictions une attitude nette, ni une conviction ferme.

Au commencement du présent siècle, il faut noter la loi
du 27 mai 1908, qui dit entre autres choses :

« …. le Groënland du Sud comprend la contrée située entre
le cap Farvel et le Nordre-Streem-Fjord, ce dernier compris ;
le Groënland du Nord comprend le reste du territoire danois
sur. la côte occidentale... »

Dans une note au Gouvernement britannique, du 20 juillet
1920, le Gouvernement danois maintient que la souveraineté
danoise sur tout le Groënland était acquise par prescription
(« by prescriptive right »). Ladite note était occasionnée par
la crainte qu’un différend n’éclatat sur la question de pré-
emption entre deux des grandes Puissances auxquelles le
Danemark s’était adressé. Dans une dépéche du 21 décembre
1921, le ministre de Norvège à Copenhague a rapporté comme
résultat des démarches faites par lui auprès du Gouvernement
danois que ledit Gouvernement. « a, par égard pour l'Amé-

83 ;
102 OPINION DISSIDENTE DE M. VOGT

rique, refusé d’accepter la réserve formulée par la Grande-
Bretagne tendant à établir en faveur de celle-ci un droit de
préemption au cas où, à l’avenir, le Danemark voudrait aliéner
le Groénland. Le Gouvernement britannique s’est alors borné
à se réserver le droit d’être informé si le Danemark se déci-
dait jamais à cette aliénation du Groënland. Et si je Vai
bien compris, il faut regarder cette réserve comme ayant été
acceptée par le Danemark. » L’argymentation, dans la note
du 20 juillet 1920 par laquelle le Danemark, dans une situa-
tion diplomatique difficile, prétend à une souveraineté ancienne
par prescription, ne peut avoir un grand poids.

Les jurisconsultes danois les plus éminents de ces derniers
temps ont soutenu que les possessions danoises au Groënland
étaient limitées, et ils ont parlé d’une occupation ou d’une
prise de possession effective d’une manière valable en droit
international comme la base nécessaire de cette souveraineté.

Les déclarations de 1915 à 1921 étaient des déclarations
librement données, pour ainsi dire, à la communauté des
nations. En déclarant ainsi officiellement à un certain nombre
de Puissances qu’il ne possédait pas encore la souveraineté
sur l’ensemble du Groënland, le Gouvernement danois s’est
privé du droit de faire valoir une prétention à une souve-
raineté ancienne sur tout le Groënland. Accorder à un gou-
vernement le droit de mettre en avant des prétentions à une
souveraineté d’ancienne date, quelques années après que ce
même gouvernement avait proclamé solennellement qu'il ne
possédait pas cette souveraineté, serait ouvrir la porte à des
incertitudes internationales.

*

Il est maintenant nécessaire d’examiner la question de
savoir si le Danemark a acquis, après 1921, la souveraineté
sur le territoire en litige.

Evidemment, le Danemark a eu l’animus possidendi pen-
dant cette époque; mais avait-il le corpus possessionis ? Il
s’agit ici d’un terrain où les ressortissants d’une autre nation
ont exercé une activité assez régulière, au moins depuis et
probablement bien avant 1889, « un terrain favori des chas-
seurs norvégiens », sans que le Danemark ait essayé d’exer-
cer une souveraineté vis-à-vis de ces étrangers. Et cela même
après l'avertissement du 16 juin 1921 par lequel l’ensemble
des côtes et îles dépendantes du Groënland furent fermées
aux bâtiments de nationalité étrangère. Il s’agit d’un terri-
toire sur lequel la souveraineté est contestée, territoire. visité
en 1930 par une expédition officielle danoise sous le comman-
dement d’un officier de la marine danoise sans que cet officier
fit quoi que ce soit au sujet des accusations graves élevées

84
103 OPINION DISSIDENTE DE M. VOGT

par une société danoise contre les chasseurs norvégiens qui
se trouvaient sur ce terrain. En fait, il n’interrogea même
pas ces accusés. Il s’agit d’un territoire compris dans les
districts visés par l’ancien premier ministre danois, M. Chris-
tensen, quand il défendait la Convention de 1924 par les mots
suivants :

. © Comme nous n’avons ni bâtiments de guerre dans les eaux du
Groënland, ni une police capable de les chasser [à savoir les chasseurs
norvégiens], nous n’avons pas de moyens pour intervenir. »

Cette déclaration conservait encore, en juillet 1931, sa validité.

Il a été dit au nom du Gouvernement danois que les
administrateurs d’Angmagssalik et de Scoresbysund, à la
compétence desquels des limites géographiques n’ont pas été
mises, ont été depuis 1894 (?) et sont toujours les repré-
sentants locaux de l’État danois au Groënland oriental. Cette
assertion a été contestée du côté norvégien : on a allégué que
les fonctionnaires, dans ces deux stations, n’ont aucun titre
à exercer une autorité officielle, et qu’ils n'ont d’ailleurs
jamais tenté d'exercer une autorité quelconque, en dehors des
districts bien limités confiés à leur gestion.

Le Gouvernement danois n’a produit aucun document par
lequel l'autorité prétendue, en dehors des deux stations,
était donnée aux fonctionnaires mentionnés. Deux faits sont
à retenir: x) les fonctionnaires énumérés par le Gouvernement
danois sont des employés du Monopole, des pasteurs et des
télégraphistes, et 2) le Danemark s’est engagé, dans le pro-
tocole signé le 28 janvier 1924, au moment de la clôture des
négociations relatives à la Convention du 9 juillet 1924, à
tracer des limites pour les deux colonies mentionnées ci-dessus
d'après les règles en usage (cf. l'ordonnance du 26 mars
1751). Quand ce protocole renvoie expressément à lordonnance
du 26 mars 1751, il souligne que les limites des stations
s'étendent en général à quinze milles de l’un ou de l’autre
côté. Vu ces’ circonstances et la situation géographique, il
est difficile de comprendre quelle autorité étatique les
employés du Monopole, les pasteurs et les télégraphistes à
Angmagssalik et à Scoresbysund peuvent avoir dans l’'Eirik-
Raudes-Land.

J'arrive à la conclusion que le Danemark n’a pas prouvé
le corpus possessionis à l'égard du territoire en question, et pas
davantage un inchoate title.

85
104 OPINION DISSIDENTE DE M. VOGT

Les circonstances m’aménent à examiner d’un autre point
de vue la question de l’étendue de la souveraineté danoise au
Groënland.

Quelle est l’origine de cette souveraineté ?

Jusqu'en 1814, le Groénland était une dépendance norvé-
gienne ; il s’agit donc de constater quel était le Groënland que
le Danemark s’est réservé à l’occasion de la dissolution de
Vunion entre les deux royaumes.

Les instructions envoyées à un certain nombre de ministres
danois à l'étranger, le 2 mars 1920, par le ministre des Affaires
étrangères à Copenhague commencent par ces mots: « L'origine
de l’œuvre du Danemark au Groënland remonte à 1721. » En
conséquence, ces ministres présentèrent des memoranda aux
différents gouvernements: « Danish enterprise in Greenland
was initiated in 1721 »; « l’œuvre danoise au Groénland a été
initiée depuis déjà 1721 »; « l’activité civilisatrice des Danois
dans le Groénland a commencé en 1721 » ; « the beginning of Den-
mark’s penetration into Greenland took place in the year 1721 ».
Trés claire est la déclaration suivante: « La prise de possession
du Groénland par le Danemark remonte a la date lointaine
de 1721. » Cette dernière citation est extraite des instructions
du 7 juillet 1920, données par le ministre des Affaires
étrangères de Danemark, et l'information fut officiellement
transmise au Gouvernement britannique: « The occupation of
Greenland by Denmark took place as far back as 1721. » Cette
déclaration décisive se trouve dans des instructions et dans une
note diplomatique, dont le but méme était de souligner que la
souveraineté danoise remontait à une date ancienne. Dans une
lettre du 29 avril 1921, adressée par le ministre de Danemark
à Oslo au ministre des Affaires étrangères de Norvège, on lit:
« Le Gouvernement danois étant à la veille de célébrer le
200me anniversaire du rattachement du Groënland au Dane-
mark...

Quand ces documents parlent du Danemark, i faut en
réalité entendre la Norvège, ou, si l’on préfère, le roi des deux
royaumes unis en sa qualité de roi de Norvége. En tout cas,
il suffit 4 ce propos de constater que la souveraineté que le
Danemark invoque, d’aprés les déclarations solennelles faites
par le Gouvernement danois aux Puissances étrangéres, ne date
que de l’année 1721. Au cours de la procédure, le Gouverne-
ment danois a employé des phrases telles que: « le Gouver-
nement danois peut à bon droit invoquer son occupation
ininterrompue de deux cents ans », et « l’État danois à exercé
pendant deux cents ans sa souveraineté sur tout le Groén-
land ». Ces phrases ont leur importance, bien que le Gouver-

86
105 OPINION DISSIDENTE DE M. VOGT

nement danois ait voulu fonder à d’autres endroits sa souve-
raineté sur une base historique plus ancienne.

Christian IV fut le plus remarquable des rois dano-norvé-
giens et celui qui porta le plus d'intérêt aux terres et aux mers
du Nord. Dans sa « lettre d'impôt » du rer avril 1606, il
s'exprime comme suit: « Le Groénland qui est un membre
[de la Norvège], qui appartient légitimement à la couronne de
Norvège et qui, au temps de quelques-uns de feu Nos aimés
ancêtres, Rois de Danemark et de Norvège, par délaissement
ou autres circonstances malheureuses, a été séparé et retranché,
avec les droits et profits y attachés, de la couronne de Nor-
vege. » C'était cependant l'intention déclarée du roi de ramener
ce pays sous la Couronne de Norvège.

Quand, en 1616, des capitaines hollandais prirent en pos-
session, au nom des Etats-Généraux, la côte occidentale, entre
le 6ome et le 66me degré de latitude nord, Christian IV resta
passif. Son successeur, Frederik III, octroya en 1652 un cer-
tain privilège, « attendu que ledit Groéniand a été une dépen-
dance de Notre Royaume de Norvège ». Dans une dépêche du
13 janvier 1844, le ministère des Affaires étrangères de Dane-
mark écrivit: « Après que l’« Ancien Groénland » [c’est-à-dire
la côte orientale], découvert par les Norvégiens et les Islandais
à la fin du xme siècle, eut été, dès le début du xvme, tota-
lement abandonné, toutes relations cessèrent avec ce pays
jusqu'à ce que. le roi Christian IV résolut d’y envoyer des
vaisseaux. pour essayer de retrouver la côte orientale... »

Les prétentions, assez vagues, des rois dano-norvégiens se
traduisaient par des expressions telles que « souverain hérédi-
taire du Groënland » et « Notre Pays du Groënland », etc.
Ainsi, dans le privilège octroyé à la Compagnie groénlandaise
de Bergen le 5 février 1723, le roi exprima son intention de
rétablir les anciens rapports commerciaux entre la Norvège
et « le pays de Groënland appartenant à Notre Royaume de
Norvège... » Mais on ne saurait attribuer une trop grande
importance à de telles prétentions.

Même si Yon accepte qu'une ancienne souveraineté ne se
perd par déréliction que si l’animus est aussi bien abandonné
que le corpus possessionis, il faut admettre que, des siècles
après l’extermination des anciens colons et l'interruption des
communications, la souveraineté ne pouvait plus être vivante.

La deuxième colonisation du Groënland, sous la direction du
pasteur Hans Egede, fut une entreprise norvégienne. Dans ses
nombreuses suppliques, Hans Egede rappela que le Groënland
avait été une dépendance du royaume de Norvège. La Compa-
gnie de Bergen, qui envoya Egede au Groénland, se donna

87
106 OPINION DISSIDENTE DE M. VOGT

pour but que « ce pays, qui est resté désert si longtemps et
s'est trouvé entre les mains d'hommes sauvages, pit avec
le temps .... revenir à Votre Majesté... ». A l'occasion des sup-
pliques de la Compagnie de Bergen, le secrétaire principal de la
Chancellerie danoise, dans un avis présenté vers la fin de 1722,
s’exprima comme suit: « .... le pays [c’est-à-dire le Groën-
land] a été durant de longues années ves derelicta.... ».

Il y a donc lieu de constater que la souveraineté possédée
aujoufd’hui par le Danemark au Groénland se fonde sur la
colonisation norvégienne du début du xvirme siècle.

*.

Au point de vue purement historique, on essayait de fonder
la demande d’une souveraineté sur le fait que le Groénland
avait été, dans les temps anciens, un pays appartenant à la
Norvège. Mais, d’après les coutumes du temps en matière
d'entreprises de colonisation, la souveraineté fut, en réalité,
après la deuxième colonisation, limitée à certains districts
entourant les loges ou établissements qui furent graduellement
créés. Ce même système fut également appliqué par le roi des
deux royaumes aux possessions des Indes et d'Afrique. Lorsqu'il
s'agissait des possessions dans ces parties du monde, le roi
octroya également des privilèges pour des colonies qui y pour-
raient être établies par la suite.

Le système que l’on a voulu appliquer au Groénland a,
dès 1721, consisté à arriver à une extension successive du
territoire colonisé, par là, à l'extension du territoire sous
l'administration étatique et, par là encore, à l'extension de la
souveraineté danoise. Ce système a été caractérisé à plusieurs
reprises par le Gouvernement danois. Je me borne à citer
deux exemples.

. Le ministère de l'Intérieur de Danemark (Direction des
Colonies du Groénland), dans une lettre à la Commission parle-
mentaire des Antilles danoises du 3 novembre rg16, rappelle
la fondation de la station d’Angmagssalik, en 1894, et explique
comment, par un avertissement du 8 mars 1905, on a « fait
savoir que les établissements danois s’étendent désormais
jusqu'au 74° 30’ de latitude nord ; c’est-à-dire, par conséquent,
que la souveraineté du Danemark et la fermeture ont été
étendues sur une nouvelle zone large d’un degré et demi de
latitude ». Le ministére continue en disant: « Ces deux régions,
incorporées relativement tard, sont de toutes parts reconnues
comme étant soumises à la souveraineté danoise ; en tout cas, il
n’a jamais, d'aucun côté, été soulevé d’objection contre cette
manière de voir; et il serait peut-être possible de soutenir que la
souveraineté danoise pourrait toujours être maintenue étendue

x

à tous les lieux où se trouvent des établissements danois, ce
88
107 OPINION DISSIDENTE DE M. VOGT

qui, aujourd’hui qu'il a été fondé, sur une initiative privée,
une station de commerce et de mission au cap York, revient
à dire, à toute partie habitée du Groënland. »

Dans les instructions données le 2 mars 1920 par le minis-
tère des Affaires étrangères à Copenhague à un nombre de
ministres danois à l’étranger, on lit ce qui suit:

« Comme il a été indiqué ci-dessus, le Danemark a, dès le
début du xvirime siècle, établi des colonies au Groënland. Lorsqu’il
est apparu plus tard qu'il vivait également des Esquimaux en
dehors des districts jusque-là soumis à l'administration danoise,
à savoir au cap York, le Danemark a étendu à ces régions son
œuvre missionnaire et son activité commerciale; et une prise de
possession effective au nom du Danemark a de ce fait eu lieu

également pour ces territoires du Groënland. »

Une étude des ordonnances, etc., du xvirime siècle, relatives
au Groënland, confirme l'exactitude de la description ainsi
donnée par le Gouvernement danois du système de coloni-
sation et d'administration.

Le Danemark a voulu établir pendant la procédure une
différence entre la souveraineté elle-même et l'exercice de la
souveraineté par le moyen de l'administration danoise. Mais
si le Danemark avait cru posséder, sur tout le Groënland, une
souveraineté fondée en droit international, il aurait dû défendre
le commerce groënlandais vis-à-vis d’autres nations. Il aurait
dû combattre le commerce étranger qu’il disait être prohibé.
Or, l’histoire de la colonisation démontre que le Danemark ne
s'est pas considéré comme étant en droit de procéder de cette
manière.

Le Collège de la Police et du Commerce, dans une propo-
sition au roi du 28 février 1721, avait dit: « .... car nous
estimerions très humblement qu’il faut hésiter à porter une
telle interdiction avant que les sujets de Votre Majesté royale
n'aient réellement pris le pays en possession... ».

A propos d’un privilège pour le commerce au Groënland,
le secrétaire principal de la Chancellerie royale danoise écrit le
20 février 1740: «.... le dernier article devant d’ailleurs être
rédigé en ce sens que Sa Majesté permet à Severin seul de
commercer aux colonies du Groënland, tant déjà établies qu’à
établir par la suite, et que ni des sujets quelconques de Sa
Majesté, ni des étrangers, ne peuvent se livrer au commerce
qu'à une distance déterminée desdites colonies, attendu qu'il
n’est sans doute pas possible d'interdire à des étrangers ou à
d’autres de commercer au détroit de Davis, s'ils n’appro-
chaient pas les colonies plus près qu’il ne serait disposé qu'il
leur serait permis de le faire ». Le privilège fut modifié et
restreint conformément à cette proposition.

89
108 OPINION DISSIDENTE DE M. VOGT

Les documents produits devant la Cour prouvent que le
Gouvernement danois, pour empêcher le commerce des étran-
gers, ne connaissait pas d’autres moyens légaux que l’établis-
sement d’une chaîne de colonies. |

L’ordonnance du g avril 1740 prévoit que ceux qui se
risquent « à négocier dans les Colonies déjà établies ou à établir
par la suite dans Notre pays du Groënland » ainsi que dans leurs
limites fixées, « et de même que si quelqu'un osait en quelque
lieu du Groënland que ce puisse être, soit sur terre, soit sur
mer, dépouiller les Groënlandais, ou exercer contre eux des
violences, les contrevenants » seront « punis de saisie et de
confiscation ». Cette ordonnance, qui stipule la protection des
Esquimaux, même en dehors des limites des colonies, a été
invoquée comme preuve de l'existence d’un corpus possessionis.
Toutefois, cette ordonnance est fondée sur un écrit de Severin,
où celui-ci propose des mesures destinées à empêcher les Groën-
landais d’être dépouillés ou molestés, les contrevenants devant,
« selon la nature de l'affaire, [être] dûment punis comme des
pirates ».

La répression d’actes de piraterie, commis par les équipages
de navires, n’exigeait pas l'existence de la souveraineté là où
ces actes avaient été perpétrés. Et la piraterie avait lieu tant
sur terre que sur mer. (Pradier-Fodéré : « Peu importe, pour la
qualification de ce brigandage, qu’il s’accomplisse en pleine mer
ou sur les côtes & ») .

Il est intéressant de citer de la proposition au roi du
Ier avril 1740 le paragraphe suivant: « Dans le projet de
Severin il est dit que personne ne doit, sous peine de confis-
cation du vaisseau et de sa cargaison, porter aux Groënlan-
dais aucun tort ni préjudice, mais comme le mot tort est
assez général et pourrait être pris en un sens trop étendu,
Jes commissaires se sont bornés à énoncer que si quelqu'un
dépouillait les Groënlandais et exerçait contre eux des violences
manifestes, son vaisseau serait saisi pour confiscation. » On
voit qu'il s’agit encore de la piraterie.

Le Gouvernement danois s’est prévalu d’une instruction
de 1737:

« Il doit avertir tous les commerçants étrangers .... de se-
garder .... d’enlever aux Groénlandais, sur quelque point que
ce soit .... soit le lard, soit les poissons .... étant donné que

cela est contraire, non seulement à Notre Absolutum Dominium,
mais aussi a tout Droit des Gens et qu’en outre les Hollan-
dais, en agissant ainsi, enfreignent l’Ordonnance ci-jointe rendue
en 1720 par les Etats-Généraux. »

1 Ce sujet a été pleinement traité par Paul Stiel dans son livre Der
Tatbestand der Piraterie, etc. (Leipzig ,.1905). On peut aussi renvoyer au
rapport au Conseil de la Société des Nations, C. 3196. M. 70. 1927.. V.,
page 204. .

go
I09 OPINION DISSIDENTE DE M. VOGT

En agissant de la manière décrite dans les colonies, les
Hollandais enfreignaient sans doute « Notre Absolutum Domi-
nium ». Mais le fait que les instructions invoquent le. droit
des gens, et aussi une ordonnance hollandaise, prouve, il me
semble, que le Gouvernement 4 Copenhague ne se fondait pas
sur l’idée d’une souveraineté danoise comprenant le Groénland
tout entier.

En 1753, la Compagnie générale du Commerce du Groën-
land écrit: « Quoique le lieu [sur la côte du Groénland] où
ces vaisseaux auraient été abandonnés (pour autant qu'il
nous est connu) ne soit pas soumis au souverain dominium
de Votre Majesté Royale... » Le roi ordonna de s’abstenir
de toute saisie desdits vaisseaux.

L’ordonnance du 22 avril 1758 a été invoquée par le Gou-
vernement danois pour prouver que, depuis lors, le commerce
aurait été interdit aux étrangers dans l’ensemble du Groën-
land. Mais si l’on compare cette ordonnance avec celle de
1751, dont on désirait modifier le texte, on arrive à la conclu-
sion qu’il ne s'agissait pas d’une modification réelle, et un
mémoire de la Compagnie du Commerce du 30 mars 1759
décrit l'ordonnance de 1758 comme « concernant l'interdiction
de commercer au Straat-Davis », c’est-à-dire à la côte occi-
dentale colonisée. |

L'ordonnance du 18 mars 1776 maintient le principe de
l'établissement effectif de stations, qui doit être rendu public
comme par le passé. L'article premier parle du monopole
du commerce et de la navigation « dans les colonies et loges
établies ou à établir par la suite au Groënland et dans les
îles en dépendant, dans le détroit de Davis et dans la baie
de Disco, ainsi que dans tous les autres ports et places au
même lieu.... ». L'article souligne que les colonies et loges
« pour le présent s'étendent depuis 60° jusqu’à 73° de latitude
Nord », et il interdit le commerce et la navigation « dans les-
dits pays ». .

Le Gouvernement danois, en 1921, a informé un certain
nombre de gouvernements étrangers que l'ordonnance de 1776
interdisait l'accès à la côte du Groénland « tant en ce qui
concerne les colonies et loges déjà établies que pour celles
qui pourraient être créées par la suite ». Cette interprétation de
l'ordonnance selon laquelle l'interdiction d’accès ne vaudrait
que pour les colonies a été maintenue par le Gouvernement
danois pendant la procédure. Mais il faut alors en tirer la
conclusion que « ledit pays », dans cette ordonnance, ne visait
que la côte occidentale colonisée, et, lorsque l’on étudie
l'ordonnance de 1776, on a l'impression qu’elle part de l'idée
d’une souveraineté comprenant seulement le territoire colonisé.

91
IIO OPINION DISSIDENTE DE M. VOGT

- Le rescrit du 17 avril 1782 parle dans son introduction des
« deux inspecteurs royaux désignés pour le Groénland.... »
I] commence par ces mots: « Comme il a été très humblement.
rappelé par votre lettre adressée le 6 mars dernier 4 Notre
Chancellerie danoise que, n’y ayant dans Notre pays de Groén-
land aucune juridiction », etc., et plus loin: « Nous avons
très gracieusement nommé deux fonctionnaires assermentés
dans ce pays comme inspecteurs du commerce et de la pêche,
Yun pour les colonies du Nord, l'autre pour les colonies du
Sud », et encore plus loin: « lesdits deux inspecteurs, chacun
dans la partie du pays qui lui est confiée. ».

Un rapport du mois de novembre 1787, émanant du Com-
merce royal du Groënland, mentionne qu’il a plu à S. M.
« de diviser le pays en deux inspectorats ». Un rapport de la
- Commission royale du Commerce du Groënland de 1790 parle
de «deux inspecteurs qui sont à considérer comme seules
autorités publiques dans le pays », et la même année un
autre rapport de ladite Commission souligne que les deux
inspecteurs doivent « veiller sur les droits territoriaux de Votre
Majesté ».

Enfin, par une résolution royale du 23 mars 1803, le roi
nommait MM. Motzfeldt et Myhlemphort « inspecteurs des
colonies et de la chasse à la baleine, le premier dans le
Groënland du Nord, le second dans le Groënland du Sud ».

Or, l'administration de ces deux inspecteurs — les seuls
représentants de l’État au Groënland — demeura nettement
limitée aux districts colonisés dont les limites étaient fixées.

Le système de l'extension graduelle de la souveraineté par
l'extension de la colonisation et de l'administration fut
constamment poursuivi, et, en 1921, il trouva encore son
expression dans le décret du 10 mai qui stipule « que tout le
pays est désormais rattaché aux colonies et stations danoises
‘et à l'administration danoise du Groénland? ».

Ce qui s’est passé en 1921, a-t-on dit du côté danois, est
seulement que l’on «rattacha tout le pays à l'organisme
spécial, au bureau qui, à Copenhague, traite les affaires au

1 La traduction rendue ci-dessus a été produite par le Gouvernement
norvégien. La traduction présentée par le Gouvernement danois est ainsi
conçue: «.... l’ensemble du pays est désormais rattaché aux colonies et
stations danoises sous l'autorité de l’administration danoise du Groénland ».
En présence de ces deux traductions différentes, il peut être utile de citer
le texte original danois: « ..... at hele. Landet hevefter er inddraget under de
danske Kolonier og Stationer og den danske Styrelse af Gronland ».

92
III OPINION DISSIDENTE DE M. VOGT

Groénland, cela veut dire une simple question d'ordre adminis-
tratif interne » Cependant, le décret du 10 mai 1927 fut
notifié aux Puissances étrangères. Même avec l'interprétation
qu'on lui attribue actuellement du côté danois, il semble diffi-
cile de reconnaître qu’un Etat ait pu avoir en possession
effective des territoires énormes — même dans les régions
arctiques — qui n’ont été soumis ni à l'administration centrale
ni à l’administration locale établies pour la colonie dont on
prétend que ces vastes territoires font partie; les territoires
semblables, ailleurs, sont expressément soumis aux différents
organes de l'administration compétente, souvent à plusieurs
autorités (civile, militaire, judiciaire), et cela même s’il y a
des parties du territoire qui n'ont jamais été visitées par les
autorités. Cependant, pour ces territoires, il existe une autorité
compétente qui peut agir si les circonstances l’exigent.

I ressort de ce qui a été exposé ci-dessus que le Groën-
land qui, jusqu'en 1814, était une possession de la Norvège
et qui en 1814 devint une possession danoise — c’est-à-dire
le Groënland envisagé par le Traité de Kiel et pendant les
négociations norvégo-danoises au sujet de la liquidation finan-
cière — n'était pas le Groënland tout entier au sens géogra-
phique d’aujourd’hui. Ce ne pouvait être, et ne fut, que
le Groënland sur lequel le rot des deux royaumes unis avait
exercé — et par conséquent sur lequel il possédait — une
souveraineté effective, bref les districts colonisés soumis à
l'administration du souverain. Ceci dit, il n’est pas néces-
saire de s'occuper davantage de la portée du Traité de Kiel
et de la liquidation financière subséquente.

*

Quant aux nombreux traités dans lesquels le Gouvernement
danois a prévu une exception pour le Groënland, il y a lieu
d'attirer l'attention sur les considérations suivantes : ;

Si ces traités pouvaient servir à prouver que les Etats
contractants respectifs, du fait de l'exception ainsi introduite
par le Danemark, ont donné une reconnaissance de la sou-
veraineté du Danemark sur le Groënland tout entier, com-
ment, alors, expliquer que le Gouvernement danois lui-même,
au cours des années 1915-1921, se soit adressé à un certain
nombre de ces mêmes États pour solliciter expressément
cette. reconnaissance? Et comment expliquer qu'aucun de
ces États n'ait répondu alors qu’il avait déjà, par la conclu-
Sion de tel ou tel traité, donné sa reconnaissance? L’expli-
cation véritable serait peut-être qu'aucune de ces Puissances
étrangères, lors de la conclusion des traités de commerce,
etc., ne pensa — à raison des circonstances réelles — à
l'étendue que pourrait bien comprendre le terme « Groën-
land ». Des déclarations à cet effet, émanant de plusieurs des

93
II2 OPINION DISSIDENTE DE M. VOGT

Parties contractantes à de tels traités, conclus avec le Dane-
mark, ont été produites devant la Cour.

*

Pour ce qui est des conversations qui ont eu lieu les
I4 et 22 juillet rorg entre le ministre de Danemark à Oslo,
M. Krag, et le ministre des Affaires étrangères de Norvège,
M. IThlen, il en existe un compte rendu, approuvé par les deux
Parties sous forme de notes portant les initiales de M. Thlen.

Les notes sont ainsi conçues, d’ après la traduction du Gou-
vernement -norvégien :

«I. Le ministre de Danemark m'a communiqué aujourd’hui
que son Gouvernement a été avisé de Paris que la question du
Spitzberg sera examinée par une commission de quatre membres
(américain, britannique, français et italien). Au cas où le Gouver-
nement danois serait interrogé par cette commission, il est prét
à répondre que le Danemark n’a pas d’intéréts au Spitzberg et
qu’il n'a aucune raison de s'opposer aux désirs de la Norvège
touchant le règlement de cette question.

En outre, le ministre de Danemark a communiqué ce qui suit:

Le Gouvernement danois s’est pendant plusieurs années occupé
de la question d'obtenir la reconnaissance, par toutes les Puis-
sances intéressées, de la souveraineté du Danemark sur l’ensemble
du Groënland, et il se propose de soumettre cette question, simul-
tanément, à ladite commission. Au cours des négociations avec
les Etats-Unis d'Amérique concernant la cession des Antilles
danoises, le Gouvernement danois a soulevé cette question en ce
qui concernait la reconnaissance par le Gouvernement des États-
Unis, et il a obtenu que celui-ci, concurremment avec la conclu-
sion de la convention relative à la cession desdites îles, donnât
une déclaration dans laquelle il est dit que les Etats-Unis ne
s’opposeraient pas à ce que le Gouvernement danois étendit à
l'ensemble du Groénland ses intérêts politiques et économiques.

Le Gouvernement danois compte (a-t-il dit) que le Gouvernement
norvégien ne fera pas de difficultés au réglement de cette affaire.
J'ai répondu que la question sera examinée.

14/7 — 19 Ih. »

« II. Jai dit aujourd’hui au ministre de Danemark que le
Gouvernement norvégien ne ferait pas de difficultés au règlement
de cette affaire.

22/7 — 19 Ih. »

94
II3 OPINION DISSIDENTE DE M. VOGT

La traduction fournie par le Gouvernement danois ne pré-
sente aucune différence réelle ou essentielle. Au lieu des mots
« au réglement de cette affaire », la traduction danoise dit:
« au sujet du règlement de cette affaire » Il y a lieu de
mentionner que le mot « simultanément » (à ladite com-
mission) ne figure pas dans les instructions données à M. Krag.

Le ministre de Danemark rapporta le 22 juillet à son
ministre des Affaires étrangères ce qui suit:

« J'ai l'honneur de vous rendre compte que M. Thlen, ministre
des Affaires étrangères, m'a annoncé, à la date de ce jour, que
les projets du Gouvernement royal relatifs à la souveraineté du
Danemark sur l’ensemble du Groénland — mentionnés dans votre
dépêche du 12 courant — ne rencontreront pas de difficultés de
a part de la Norvège. »

Pour apprécier le caractère et la portée de ces conversa-
tions, il faut prendre en considération les faits suivants qui
ressortent des preuves produites :

Les démarches entreprises par le Gouvernement danois,
pendant les années 1915 à 1921, auprès des diverses autres
Puissances, furent faites par écrit, tandis que la démarche
auprès du Gouvernement norvégien, en 1910, fut faite ora-
lement. .

Au cours des négociations avec les Etats-Unis d’Amérique,
en 1916, le Danemark s’était expressément réservé la conti-
nuation du monopole. Il n’y a aucune preuve que ce fait ait
été mentionné à M. Ihlen.

Dans les démarches écrites auprès des autres Puissances,
le système du monopole est expressément décrit; dans la
brève démarche faite verbalement auprès de la Norvège en

95
II4 OPINION DISSIDENTE DE M. VOGT

1919, l'extension de ce système ne fut pas mentionnée.
M. Krag parla du désir qu’entretenait le Gouvernement danois
d'obtenir la reconnaissance, par toutes les Puissances intéres-
sées, « de la souveraineté du Danemark » sur l’ensemble du
Groënland ; il raconta qu'on avait soulevé « cette question »
vis-à-vis des États-Unis, et il cita la réponse américaine selon
laquelle les États-Unis ne s’opposeraient pas à ce que le Gou-
vernement danois étendît à l’ensemble du Groënland ses inté-
rêts politiques et économiques. M. Ihlen ne pouvait pas, de
ces expressions générales, tirer, sans explication et sans connais-
sance spéciale, la conclusion que cela signifiait l'extension du
monopole.

Du côté danois, on a soutenu, pendant la procédure, que
les démarches faites auprès de certaines Puissances au cours
des années 1915 à 1921 avaient pour objet d'obtenir la recon-
naissance de la souveraineté ainsi que des mesures futures de
sollicitude en faveur des Esquimaux, à savoir le système du
monopole ; autant que l’on puisse voir, rien ne fut relevé à
l'égard de l'extension du monopole, au cours de la conver-
sation avec M. Ihlen; au contraire, les notes de M. IThlen,
ainsi que l'instruction donnée à M. Krag et la dépêche de
M. Krag à son Gouvernement après la réponse de M. Thlen,
ne parlent toutes que de la question de la souveraineté.

L'importante Société de Groénland à Copenhague, dans une
lettre au Gouvernement danois du 2 novembre 1916, avait
dit de la zone côtière comprise entre le Germanialand et le
cap Dalton (zone qui comprend l’Eirik-Raudes-Land) que
« c’est un terrain favori des chasseurs norvégiens, qui presque
chaque année chassent ici tant sur mer que sur terre »; et
la société soulignait que « l’État danois doit être assez pré-
voyant pour s'assurer le plus tôt possible de ces régions ».

Les brèves notes de M. Ihlen sont le seul document rédigé
au ministère norvégien des Affaires étrangères, touchant la’
démarche danoise en 1919 et la réponse de M. Ihlen.

Au cours des négociations dano-norvégiennes pour le règlement
de cette affaire, le Gouvernement danois ferma les côtes groën-
landaises jusque-là ouvertes, mesure qui visait particulièrement
les Norvégiens; par cette mesure, le Gouvernement danois
rompit les négociations.

Ainsi, en 1919, le Gouvernement danois avait pleine connais-
sance des intérêts norvégiens au Groënland oriental. En même
temps, il avait en vue par ses démarches une extension du
monopole dont les conséquences pour les intérêts norvégiens
devaient être très graves.

Le ministre de Danemark à Paris avait, à la date du
II juillet 1919, suggéré à son Gouvernement que l'attitude

96
II5 OPINION DISSIDENTE DE M. VOGT

du Danemark dans l’affaire du Spitzberg s’inspirat de celle du
Gouvernement norvégien à l’égard de la demande danoise ten-
dant à obtenir reconnaissance de la souveraineté du Danemark
sur le Groënland. D’une telle relation intime entre les deux
questions, rien ne fut mentionné à M. Ihlen, et rien n’en était
en effet indiqué dans les instructions données à M. Krag, où
on lit: « je vous prie cependant de faire ressortir au cours de
la conversation », etc. Si c’est un arrangement do ut des, visant
les questions de souveraineté que l'on désire, il faut bien le
dire expressément. Au contraire, le ministre de Danemark à
Oslo commença par déclarer, sans aucune réserve, que le
Gouvernement danois, dans le cas où une question lui serait
adressée, serait « prêt à répondre que le Danemark n'a pas
d'intérêts au Spitzberg et qu'il n’a aucune raison de s'opposer
aux désirs de la Norvège touchant le règlement de cette
question ».

Le ministre danois des Affaires étrangères avait d’ailleurs
déjà déclaré sans réserve, le ret avril 1919, au ministre de
Norvège à Copenhague, que le Danemark n'avait aucun inté-
rêt contraire à ceux de la Norvège au Spitzberg ; après cette
déclaration officieuse, il ne pouvait pas facilement venir à
l'esprit de M. Ihlen qu'il s’agît, en juillet de la même année,
d’une sorte de do ut des. Il n’est aucunement prouvé que
M. Ihlen savait, comme on l’a prétendu, que c’était sur la foi
de sa déclaration que le Danemark devait, à la Conférence de
la Paix, adopter une attitude favorable à la Norvège dans la
question du Spitzberg. M. Ihlen l’a expressément nié dans
une déclaration faite par lui le 4 juillet 1923, pour protester
contre certaines assertions en Danemark. Dans cette déclara-
tion, M. Ihlen s'exprime comme suit:

« Le ministre norvégien des Affaires étrangères a prié télégra-
phiquement, l’un des derniers jours du mois de mars 1919, le
ministre de Norvège à (Copenhague d’exposer au ministre des
Affaires étrangères du Danemark les raisons qui militaient en
faveur du rattachement du Spitzberg à la Norvège et d’exprimer
l'espoir que le Danemark prendrait à cet égard une attitude bien-
veillante. Conformément à ces instructions télégraphiques, le ministre
de Norvège eut, le rer avril 1919, un entretien avec M. Scave-
nius, ministre des Affaires étrangères, au sujet du Spitzberg. Dans
une dépêche du 2 avril relative à cet entretien, le ministre de
Norvège rapporta que M. Scavenius avait aussitôt déclaré que
le Gouvernement danois verrait avec une bienveillance absolue le
rattachement du Spitzberg à la Norvège. En effet, le Danemark
luimême ne possédait là-bas aucun intérêt contraire à ceux de
la Norvège et le Gouvernement danois reconnaissait pleinement
le poids des arguments géographiques et économiques qui militaient
en faveur du rattachement de cet archipel à la Norvège, de même
qu’il estimait ce règlement le plus pratique. Le Groénland ne fut
pas mentionné par un seul mot au cours de cet entretien.

97
116 OPINION DISSIDENTE DE M. VOGT

La démarche faite auprès de moi par le ministre de Danemark
à Oslo, à laquelle M. Scavenius a fait allusion, eut lieu, on le
sait, seulement quelques mois plus tard, à savoir le 14 juillet
1919. Au cours de cet entretien, la question du Spitzberg aussi
bien que la question du Groënland furent examinées, mais je peux
dire en toute certitude que le chambellan Krag, ministre de Dane-
mark, n’a à cette occasion formulé aucune condition à l'attitude
bienveillante du Gouvernement danois dans la question du Spitz-
berg. Il est donc tout à fait injustifié de parler de la passation
d'un contrat. »

Considérant le fait incontestable que le Danemark n'avait
aucun intérêt au Spitzberg, je n'aurais pas trouvé juste d’attri-
buer au Gouvernement danois la pensée de demander, en
juillet 1919, une transaction do ut des de cette sorte. En réalité,
le traité concernant le Spitzberg devait garantir à toute
Puissance, y compris le Danemark, tous les droits, tandis que
la Norvège, par la reconnaissance de la souveraineté danoise,
aurait couru le risque de sacrifier tous ses droits sur le Groënland.

Il est bien probable que M. Ihlen était dans de bonnes dispo-
sitions à cause de la question du Spitzberg en général et, sans
doute, il regardait avec bienveillance la démarche que le
Danemark désirait faire auprès de la Commission de quatre
membres à Paris. La disposition bienveillante de M. Ihlen se
montra aussi pendant une visite que lui rendit le nouveau
ministre de Danemark à Oslo au mois de novembre de la.
même année, et au cours de laquelle M. Ihlen aurait déclaré,
d’après un rapport du ministre danois, que « c'était pour la
Norvège une joie de reconnaître la souveraineté du Danemark
sur le Groënland ». Il s’agit ici d’une visite d’étiquette, et
l’on ne doit pas attacher trop d'importance à la manière dont
la phrase citée a été formulée dans le rapport ; mais, en tout
cas, elle prouve l'attitude de M. Ihlen.

Il n'est pas démontré que les conversations Krag-Ihlen
aient créé entre les deux questions Groënland et Spitzberg
une connexité présentant une véritable pertinence juridique ;
et les faits rappelés ci-dessus parlent contre la théorie selon
laquelle M. Ihlen aurait dû comprendre l'existence d’une telle
relation étroite. Au cours de l’année 1921, le Gouvernement
danois fit mention au Gouvernement norvégien de l'attitude
bienveillante que le Danemark avait montrée à l'égard de la
question du Spitzberg. Mais ce n’est que dans une note du
commencement de l’année 1923 que la thèse de la connexité,
telle qu’elle a été soutenue devant la Cour, fut formulée
vis-a-vis de la Norvège. Toutefois, il est à noter que cette
connexité n’a pas été invoquée dans le protocole de clôture
des négociations dano-norvégiennes du 28 janvier 1924, où la
délégation danoise a expressément renvoyé à la déclaration
Thlen comme liant la Norvège.

98
II17 OPINION DISSIDENTE DE M. VOGT

x

La correspondance avec le ministre de Danemark a Paris
fut connue du Gouvernement danois et du ministre de Dane-
mark 4 Oslo, mais inconnue de M. Ihlen. Les autorités danoises,
ayant cette correspondance dans leur pensée, se sont formé
graduellement, au sujet de la portée des brefs entretiens
avec M. Ihlen, une idée autre que celle que pouvait se faire
M. thlen lui-même, qui n'avait pas connaissance des sugges-
tions avancées au sujet de l’interdépendance des deux ques-
tions de souveraineté.

Il ressort des informations données au cours du procès
que c’est par la conversation du 14 juillet 1919 que le Gou-
vernement norvégien eut, pour la première fois, connaissance
des désirs danois. M. Ihlen, ainsi, n’était pas préparé à la
question ; il mentionna l'affaire verbalement. et officieusement
à ses collègues, mais aucune décision ne fut prise par le
Gouvernement. Il ressort également des renseignements fournis
que M. Ihlen ne fit pas de recherches sur la question des
intérêts norvégiens au Groënland oriental; il n’y pensait
pas quand il donna sa réponse orale le 22 juillet 1910.

Les pêcheurs et chasseurs norvégiens avaient exercé, pendant
un temps considérable, leur activité au Groënland oriental
sans contestation et sans obstacle aucun du côté danois. Par
conséquent, on doit supposer que les autorités norvégiennes
n'avaient connaissance d'aucune plainte de la part desdits
ressortissants norvégiens. Par ailleurs, le Gouvernement danois
n'avait, de son côté, jamais fait de réclamations contre ces
activités norvégiennes, et il est, dans ces conditions, facile
d'expliquer que les membres du Gouvernement norvégien
n'y aient pas immédiatement pensé; ainsi se comprend
également que les intérêts réels des Norvégiens, les questions
juridiques ici en jeu, l'extension possible du monopole et
de la fermeture à une contrée où il n'existait pas d’Esquimaux,
n'aient pas été, à cette époque, étudiés par le Gouvernement
norvégien. La Norvège n'avait pas eu de relations administratives
avec le Groënland depuis plus d’un siècle; les traditions de
ces relations ne vivaient plus en 1919 dans l'administration
norvégienne.

M. Ihlen donna sa réponse orale une semaine après la
démarche danoise, tandis que la déclaration des Etats-Unis
d'Amérique du 4 août 1916 fut donnée après de longues
négociations. Les Etats-Unis étaient directement intéressés
dans le détroit de Davis, et il n’est guère douteux qu’il y
avait eu des relations entre des Américains et les Esquimaux
vivant le long de la côte occidentale du Groënland.

Il est vrai que le Gouvernement norvégien a produit, pen-
dant la procédure, un document de l’année 1916 et duquel
il ressort que l'administration danoise envisageait alors l’applica-
tion à tout le Groënland du régime de la fermeture. Cependant,

99
r18 OPINION DISSIDENTE DE M. VOGT

le conflit entre les deux Parties a commencé quelques
années aprés la déclaration de M. Ihlen, et il parait trés
peu probable que les documents concernant l'administration
au Groénland aient été connus, encore moins étudiés, en
Norvège, avant que M. Ihlen donnat sa réponse.

Si le Gouvernement danois avait fait, auprès de la Norvège,
la même démarche écrite qu’auprés des autres Puissances,
les documents auraient été soumis aux autorités compétentes
en Norvège et l'affaire aurait, selon toutes probabilités, pris
une tournure différente.

On pourrait dire que M. Jhlen se rendit coupable de négli-
gence à cette occasion; mais cette critique doit plus forte-
ment atteindre le Gouvernement danois à la même occasion ;
si l’on se souvient que l’action même du Gouvernement danois,
tout au moins en partie, fut provoquée par l’activité norvé-
gienne au Groënland oriental et que l'attention du Gouverne-
ment danois avait été, peu de temps auparavant, spécialement
attirée sur ces intérêts norvégiens, et si, enfin, on se rappelle
qu’il s'agissait d’un désir danois et d’un plan danois, on doit
être fondé à dire que la négligence était plus grave de la
part du Gouvernement danois que de la part du Gouverne-
ment norvégien, qui n’était pas préparé à la démarche danoise
et qui ne voyait pas dans sa réponse un arrangement défi-
nitit.

Il paraît que les conversations des 14 et 22 juillet 1919
entre M. Ihlen et M. Krag avaient pour but, du côté danois,
d'obtenir une promesse définitive ; mais, dans ce cas, la forme
de la démarche danoise laisse beaucoup à désirer. Le résultat
fut une réponse orale du ministre norvégien des Affaires
étrangères, sans que la réalité de la question ait été discutée
entre les deux Gouvernements et sans que la question ait
été examinée en Norvége. La responsabilité de ce fait fatal
doit, en premiére ligne, incomber au Danemark.

M. Ihlen, il est vrai, parla, lors de sa déclaration du 22 juillet,
au nom du Gouvernement norvégien et promit que la Norvége
ne ferait pas de difficultés au réglement futur de cette affaire.
Une telle promesse donnée par le ministre des Affaires
étrangéres est en principe valable et obligatoire. Mais, dans le
cas présent, il y a des circonstances spéciales. M. Ihlen, quand
il donna sa déclaration, était sous l'empire d’une erreur essen-
tielle et excusable. Je renvoie à la lettre de M. Ræstad au

ministre danois à Oslo, le 20 juillet 1927: «.... J'ai reçu
maintenant une communication d’Ihien d’où il ressort que
— comme je le pensais bien — il n’a pas, au cours de son

entretien avec M. Krag, donné à entendre que la Norvège
accepterait de voir placer le nouveau territoire sous le régime

100
IT9 OPINION DISSIDENTE DE M. VOGT

du monopole danois. » Cette erreur de M. Ihlen était occa-
sionnée, en premier lieu, par le fait que la demande danoise
avait été formulée de vive voix et n'était pas accompagnée
des informations données aux autres Puissances quant à
l’extension du monopole et de la fermeture, ce qui était, selon
les explications ultérieures danoises, le véritable objet de la
démarche. Cet objet fut exposé dans une note adressée
le 19 décembre 1921 par le ministre de Danemark à Oslo au
ministère des Affaires étrangères de Norvège ; il y est expliqué
que, par les mots employés dans la réponse américaine et
cités par M. Krag vis-a-vis de M. Thlen: « que le Gouverne-
ment danois étendit à l’ensemble du Groënland ses intérêts
politiques et économiques », on a eu précisément en vue
Vextension à l’ensemble du Groénland des règles particulières
en question, a savoir les régles du monopole et de la ferme-
ture.

Une promesse donnée dans de telles conditions ne conserve
pas la méme valeur qu’une promesse qui n’est entachée ni
d'erreur ni de vice.

La déclaration de M. Ihlen visait clairement un règlement
futur de l'affaire entre les deux Gouvernements. Évidemment,
le Gouvernement danois, qui connaissait bien les intérêts
norvégiens sur la côte orientale du Groënland, comprenait
que le règlement futur devait nécessairement comprendre
ces intérêts; il serait contraire à tout bon sens de prétendre
que les intérêts norvégiens pourraient être mis de côté pen-
dant le règlement pour lequel le ministre des Affaires étran-
gères de Norvège avait promis de ne pas faire de difficultés
vis-à-vis du désir danois. L'obligation ainsi prise était, de
par la nature même de l'affaire, fondée sur l'idée de réci-
procité. Les deux Parties étaient liées après les conversations
Krag-Ihlen à ne pas faire de difficultés vis-à-vis l’une de
l'autre quand on arriverait au règlement entre elles.

La Norvège faisait honneur à la promesse de M. Ihlen,
lorsque le Danemark rompit subitement les négociations visant
un règlement réciproque.

Le 6 mai 1921, une autorisation royale fut donnée au Gou-
vernement danois en vertu de laquelle tout le Groénland était
rattaché aux colonies et stations danoises et à l’administra-
tion danoise du Groénland. A cette date même où le Gouver-
nement danois avait ainsi déjà décidé de rompre toutes
négociations, le Gouvernement norvégien gardait toujours son
attitude conciliante. Le 7 mai, le ministre des. Affaires étran-
gères de Norvège, qui n'avait aucune connaissance de lauto-
risation danoise du 6 mai, indiqua au ministre de Danemark
à Oslo le règlement suivant: le Gouvernement norvégien
donnerait une déclaration correspondant à peu près à celle
du Gouvernement américain et marquerait en même temps,

TOI
120 OPINION DISSIDENTE DE M. VOGT

x

par une note à part, que cette déclaration était donnée
sous la réserve que la Norvége ne renoncait pas aux droits
‘susdits (à savoir les droits de pêche et de chasse des Norvé-
giens). Il ajouta que le Gouvernement norvégien adopterait
sans doute une attitude bienveillante à l'égard de toute
modalité qui conduirait à un règlement tel qu'il a été indiqué
ci-dessus ; il attacha moins d'importance à la forme.

Le ro mai, le Gouvernement danois rompit formellement,
vis-à-vis du Gouvernement norvégien, les négociations en cours,
par la note suivante du ministre de Danemark à Oslo:

« Au sujet de l'affaire du Groénland, j'ai reçu du ministère
des Affaires étrangères un télégramme dont je me permets de
vous communiquer ici la teneur:

« Le ministère des Affaires étrangères désire qu'aucune nouvelle
démarche ne soit entreprise en vue d’obtenir du Gouvernement
norvégien une déclaration écrite, mais il désire en rester à la
promesse donnée naguère verbalement du côté norvégien. » »

La raison de cet acte inattendu était que le Gouvernement
norvégien, qui en avait tout le droit, désirait régler les inté-
rêts économiques norvégiens en même temps que la question
de la souveraineté.

Par une lettre du 2 juillet, le ministre de Danemark à Oslo
informa le ministre des Affaires étrangères de Norvège de la
fermeture du Groënland tout entier.

Par cette rupture des négociations dano-norvégiennes, le
Danemark anéantit l’arrangement fait avec M. Ihlen, et la
promesse du ministre des Affaires étrangères de Norvège avait
par là perdu son caractère obligatoire. L’inaccomplissement de
la part du Danemark de l'obligation implicite qui résultait
pour lui de l’arrangement Krag-Ihlen donnait à l’autre
Partie le droit de se déclarer déliée de son obligation.

C'est ce qui eut lieu.

Dix-huit jours après la notification de la fermeture de
tout le Groënland, M. Restad, ministre des Affaires étran-
géres de Norvège, écrivit au ministre danois ce qui suit:

« Il vous faudra sans doute compter avec le fait que le Gouver-
nement norvégien actuel, de même que le précédent, et d'accord
avec l'opinion d’autres cercles responsables, ne peut accepter de
reconnaître une extension de la souveraineté. danoise sur le Groën-
land qui entrainerait une extension correspondante du monopole
au détriment d'intérêts norvégiens. »

Le Gouvernement danois a fait valoir devant la Cour que,
par cette lettre, la Norvège ne contestait pas la souveraineté
du Danemark sur l’ensemble du Groénland. L’exactitude de
cette prétention ne peut être reconnue. Le Gouvernement
danois avait, dans ses démarches auprès des Puissances étran-

102
I2I OPINION DISSIDENTE DE M. VOGT

géres, lié la question de la souveraineté et celle du monopole
si intimement qu’elles ne se laissent pas, sous ce rapport,
séparer l’une de l’autre. Le Gouvernement danois parla de
l'extension de la souveraineté, tandis que, d’après sa propre
affirmation, il pensa, du commencement à la fin, à l’exten-
sion du système du monopole. Un mémorandum du 18 jan-
vier 1921, envoyé par la légation de Danemark à Oslo au
ministre des Affaires étrangères de Norvège donne une des-
cription des démarches faites auprès des grandes Puissances.
Il y est dit: « Le ministère envoya donc, au commencement
du mois de mars dernier, des instructions à ses ministres à
Londres, Paris, Rome et Tokio, les invitant à essayer, en
faisant valoir les circonstances de fait relatives à la situation
du Danemark à l'égard du Groénland, d'obtenir la recon-
naissance officielle, par les Gouvernements en question, de
la souveraineté du Danemark sur l’ensemble du Groénland,
la meilleure manière de procéder à cette reconnaissance
étant, suivant l'opinion du Gouvernement danois, que lesdits
Gouvernements fissent une déclaration répondant à celle déjà
donnée par les États-Unis. » Or, pendant la procédure, le
Gouvernement danois a fortement souligné que la réponse
américaine contenait nettement un renvoi exprès au système
du monopole que l’on se proposait de poursuivre et de déve-
lopper. Dans les instructions envoyées aux ministres danois
à l'étranger, cette liaison inextricable, l’unité dans la dualité,
fut relevée par les mots: « il serait désirable que le Gouver-
nement danois puisse étendre sa sollicitude [s.: pour les
Esquimaux au moyen du monopole] par sa souveraineté au
Groënland tout entier ».

La première démarche faite verbalement auprès du Gou-
vernement norvégien en juillet 1919 ne toucha que la recon-
naissance de la souveraineté ; et la deuxième démarche, faite
par écrit le 18 janvier 1921, visa également la question de
la souveraineté, « une extension de la souveraineté du Dane-
mark sur l’ensemble du Groënland ». Mais, comme il a déjà
- été dit plus haut, une note ultérieure danoise du 19 décembre
1921 fait ressortir que ce qu’on avait précisément en vue
était également l'extension du système de monopole.

M. Ihlen donna sa réponse sans comprendre cette liaison
inextricable et, en fait, sans pouvoir se douter de l'existence
de celle-ci. Toutefois, quand cette liaison fut évidente à
M. Reestad, celui-ci déclara que la Norvège ne pouvait accep-
ter une telle demande de reconnaissance de la part du Dane-
mark. La demande visait précisément l’ensemble : souveraineté
plus monopole, monopole plus souveraineté, «la sollicitude
par sa souveraineté » Telle était en réalité la demande que
le Danemark avait tout le temps eu en vue, et ce fut à
cette demande que la Norvège refusa de donner satisfaction.

103
122 _ OPINION DISSIDENTE DE M. VOGT

Le non de M. Ræstad avait pour objet la demande de recon-
naissance de la souveraineté danoise telle qu’elle se présen-
tait lorsque ses divers aspects furent complètement éclaircis.
La lettre de M. Restad du 20 juillet 1921 contient, par
cette raison, un refus de reconnaître précisément la souve-
raineté sur tout le Groénland, que le Danemark, par ses
démarches, avait essayé de se voir reconnaître.

Dans cet ordre d’idées, il est d’une certaine importance
de souligner que, dans les deux démarches faites auprès du
Gouvernement norvégien en 1019 et en 1921, et cela non pas
moins dans la dernière de celles-ci, le Gouvernement danois
avait montré qu'il ne se considérait pas comme détenant la
souveraineté sur le Groënland tout entier. La conviction ainsi
créée dans l'esprit du Gouvernement norvégien a eu ses
conséquences.

Quand on considère successivement la forme insuffisante
de la démarche faite auprès de M. Ihien, la lumière qui, plus
tard, fut jetée sur le plan de l'extension du monopole et
du système de fermeture, l'attitude peu conciliante du Gou-
vernement danois quand le Gouvernement norvégien désira
faire régler les intérêts économiques norvégiens conjointement
avec la reconnaissance de la souveraineté danoise, et enfin
la décision danoise de fermer le Groënland oriental en affr-
mant que la Norvège avait déjà reconnu l'extension de la
souveraineté danoise, on arrive à la conclusion qu’il serait
contraire à la justice que la Norvège, après la rupture des
pourparlers en 1921 de la part du Danemark, fût encore à
considérer comme liée par la promesse de M. Ihlen et tenue
de ne pas faire de difficultés au règlement futur entre les
deux pays.

Il y a lieu de mentionner ici un autre fait qui n’est pas
sans importance sous ce rapport. Par une déclaration donnée
au Gouvernement danois le 6 septembre 1920, le Gouverne-
ment britannique s’était réservé le droit d’être consulté au
cas où le Danemark aurait Vintention de vendre le Groënland.
Cette réserve britannique, qui n’a pas été repoussée par le
Gouvernement danois, ne fut pas communiquée au Gouver-
nement norvégien, pour lequel elle présentait sans doute un
grand intérêt.

C'est en gardant en vue la réalité de l'affaire que j'arrive à
la conclusion que Varrangement Krag-Ihlen avait, en Tr921,
perdu sa force obligatoire.

Depuis cette époque, le Gouvernement norvégien n’a cessé
de maintenir que le Danemark ne possède la souveraineté que
sur une partie du Groënland et que la Norvège n’a pas
reconnu une souveraineté danoise comprenant tout le pays.

Dans une note du 13 juillet 1923, le Gouvernement norvé-
gien a cependant déclaré qu’il était prêt à entamer de

104
123 , OPINION DISSIDENTE DE M. VOGT

nouvelles négociations sur « une base entièrement libre ». La
conception norvégienne reçut une expression très nette dans
le protocole de clôture des négociations dano-norvégiennes,
daté du 28 janvier 1924. La délégation norvégienne y soutint
que toutes les parties du Groénland qui n'étaient pas effective-
ment placées sous l’administration danoise étaient terra nullius.

Ainsi, le Gouvernement norvégien a, depuis la rupture en
1921 des négociations de la part du Gouvernement danois,
constamment soutenu qu'il n’est pas lié par larrangement
Krag-Ihlen. |

Ce sont les motifs que je viens d’exposer qui me conduisent
à accepter les conclusions présentées par le Gouvernement
norvégien au sujet de la souveraineté et qui, par conséquent,
m’empéchent, à mon regret, de souscrire à l'arrêt que la Cour
a rendu. Toutefois, je suis d'accord sur la conclusion de l'arrêt
qui traite les frais de procédure.

(Signé) BENJAMIN Vocr.

105
